 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NATIONAL INSTRUMENTS CORPORATION
 


 
1994 EMPLOYEE STOCK PURCHASE PLAN
 


(as amended by the Board of Directors on January 26, 2007 and on January 18,
2011)
 


 
 
 
 

 
TABLE OF CONTENTS
 

 
 
ARTICLE I - PURPOSE AND SHARES RESERVED FOR THE PLAN

Section
1.1   Purpose                                                                                                                        
Section 1.2   Shares Reserved for the
Plan                                                                                     

ARTICLE II – DEFINITION


Section 2.1  Definitions


ARTICLE III - ELIGIBILITY AND PARTICIPATION


Section 3.1   Initial Eligibility
Section 3.2   Leave of Absence; Termination of Employment
Section 3.3   Commencement of Participation


ARTICLE IV - PAYROLL DEDUCTIONS


Section 4.1   Amount of Deduction 
Section 4.2   Participant's Account 
Section 4.3   Changes in Payroll Deductions 
Section 4.4   Leave of Absence 6


ARTICLE V - PURCHASE OF STOCK


Section 5.1  Grant of Option
Section 5.2   Limitation on Employee Stock
Purchases                                                                                                                              
Section 5.3   Method of
Purchase                                                                                                                               
Section 5.4   Fractional
Shares                                                                                                                                
Section 5.5   Delivery of
Stock                                                                                                                                
Section 5.6   Participant's Interest in Purchased
Stock                                                                                                                                
Section 5.7   Registration of
Stock                                                                                                                                
Section 5.8   Restrictions on
Purchase                                                                                                                                


ARTICLE VI - CESSATION OF PARTICIPATION


Section 6.1   In General
Section 6.2   Termination of Employment


ARTICLE VII - ADMINISTRATION


Section 7.1    Appointment of Committee
Section 7.2    Authority of Committee
Section 7.3    Rules Governing the Administration of the Committee

 
 
 
 



 
TABLE OF CONTENTS
(continued)


 
ARTICLE VIII - MISCELLANEOUS
 
Section 8.1    Designation of Beneficiary 
Section 8.2    Transferability 
Section 8.3    Adjustment in Case of Changes Affecting the Company's Stock 
Section 8.4    Amendment of the Plan 
Section 8.5    Termination of the Plan 
Section 8.6    Effective Date of Plan 
Section 8.7    No Employment Rights 
Section 8.8    Company Has No Responsibility for Taxes 
Section 8.9    No Interest 
Section 8.10  Foreign Employees 
Section 8.11  Use of Funds 
Section 8.12  Effect of Plan 
Section 8.13  Governing Law 



 
 
 
 



 
NATIONAL INSTRUMENTS CORPORATION
 
1994 EMPLOYEE STOCK PURCHASE PLAN
 
ARTICLE I
 
PURPOSE AND SHARES RESERVED FOR THE PLAN
 
Section 1.1   Purpose. The National Instruments Corporation 1994 Employee Stock
Purchase Plan (the "Plan") is intended to provide a method whereby employees of
National Instruments Corporation (the "Company") and its Designated Subsidiaries
will have an opportunity to acquire a proprietary interest in the Company
through the purchase of shares of the common stock of the Company ("Common
Stock"). The Company intends the Plan to qualify as an "employee stock purchase
plan" under section 424 of the Internal Revenue Code of 1986, as amended (the
"Code"). The provisions of the Plan will be construed so as to extend and limit
participation in a manner consistent with the requirements of section 424 of the
Code. Any other provision herein notwithstanding, the effectiveness of this Plan
is contingent upon the Company offering to sell the Common Stock to the public
pursuant to an effective Registration Statement under the Securities Act of
1933, as amended.
 
Section 1.2    Shares Reserved for the Plan. There shall be reserved for
issuance and purchase by eligible employees under the Plan aggregate of
4,390,004 shares of Common Stock, subject to adjustment as provided in Section
8.3. Shares of Common Stock subject to the Plan may be shares now or hereafter
authorized, issued or outstanding. If and to the extent that any right to
purchase reserved shares is not exercised by a Participant for any reason, or if
such right to purchase Common Stock under the Plan terminates as provided
herein, or if the shares of Common Stock purchased by a Participant are
forfeited, the shares of Common Stock which have not been so purchased or which
are forfeited will again become available for purposes of the Plan, unless the
Plan is terminated. Such unpurchased or forfeited shares of Common Stock will
not be deemed to increase the aggregate number of shares specified above to be
reserved for the purposes of the Plan (subject to adjustment as provided in
Section 8.3).
 
ARTICLE II
 
DEFINITIONS
 
Section 2.1                                Definitions.
 
(a)         "Beneficiary" means the person or persons designated by the
Participant under Section 8.1 to receive shares of Common Stock or cash upon the
Participant's death.
 
(b)         "Board" means the Board of Directors of the Company.
 
(c)         "Business Day" means any day that is a market trading day for the
NASDAQ Global Select Market.
 
(d)          "Code" means the Internal Revenue Code of 1986, as amended.
 
(e)         "Common Stock" means the Common Stock of the Company as described in
the Company's Certificate of Incorporation, or such other stock as shall be
substituted therefor.
 
(f)         "Company" means National Instruments Corporation, a Delaware
corporation, or any successor to the Company.
 
(g)         "Committee" means the individuals appointed to administer the Plan
as described in Article VII.
 
(h)         "Designated Subsidiaries" means the Subsidiaries which have been
designated by the Board or the Committee from time to time in its sole
discretion as eligible to participate in the Plan.
 
(i)           "Effective Date" means the Effective Date of the Plan set forth in
Section 8.6.
 
(j)         "Eligible Employee" means an Employee eligible to participate in the
Plan, as defined in Section 3.1, or as otherwise required under mandatory
provisions of laws applicable to a Designated Subsidiary.
 


(k)         "Employee" means any person who is customarily employed by the
Company or a Designated Subsidiary for at least twenty (20) hours per week and
more than five (5) months in a calendar year.


(l)           "Fair Market Value" means, for a particular day:

 
(i) If shares of Common Stock of the same class are listed or admitted to
unlisted trading privileges on any national or regional securities exchange at
the date of determining the Fair Market Value, then the last reported sale
price, regular way, on the composite tape of that exchange on the last Business
Day before the date in question or, if no such sale takes place on that Business
Day, the average of the closing bid and asked prices, regular way, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to unlisted trading privileges on that
securities exchange; or


(ii)           If shares of Common Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in paragraph (i) above and
sales prices for shares of Common Stock of the same class in the
over-the-counter market are reported by the NASDAQ National Market System (or
such other system then in use) at the date of determining the Fair Market Value,
then the last reported sales price so reported on the last Business Day before
the date in question or, if no such sale takes place on that Business Day, the
average of the high bid and low asked prices so reported; or


(iii)           If shares of Common Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in paragraph (i) above and
sales prices for shares of Common Stock of the same class are not reported by
the NASDAQ National Market System (or a similar system then in use) as provided
in paragraph (ii) above, and if bid and asked prices for shares of Common Stock
of the same class in the over-the-counter market are reported by NASDAQ (or, if
not so reported, by the Pink OTC Markets, Inc.) at the date of determining the
Fair Market Value, then the average of the high bid and low asked prices on the
last Business Day before the date in question; or


(iv)           If shares of Common Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in paragraph (i) above and
sales prices or bid and asked prices therefor are not reported by NASDAQ (or the
Pink OTC Markets, Inc.) as provided in paragraph (ii) above or paragraph (iii)
above at the date of determining the Fair Market Value, then the value
determined in good faith by the Committee, which determination shall be
conclusive for all purposes;


(v)           If shares of Common Stock of the same class are listed or admitted
to unlisted trading privileges as provided in paragraph (i) or sales prices or
bid and asked prices therefor are reported by NASDAQ (or the Pink OTC Markets,
Inc.) as provided in paragraph (ii) above or paragraph (iii) above at the date
of determining the Fair Market Value, but the volume of trading is so low that
the Board determines in good faith that such prices are not indicative of the
fair value of the Common Stock, then the value determined in good faith by the
Committee, which determination shall be conclusive for all purposes
notwithstanding the provisions of paragraph (i), (ii), or (iii) above; or


(vi)           The foregoing notwithstanding, with respect to the determination
of Fair Market Value on the Grant Date, means the price at which a share of
Common Stock is offered to the public on such date in the initial public
offering of the Common Stock.
 
(m)          "Grant Date" means the Effective Date.
 
(n)         "Gross Earnings" means an Employee's regular straight-time earnings
in effect for each payroll period for which payroll deductions are being made
during an Offering Period, plus the Employee's sales commissions paid during the
Offering Period, but excluding any payments for overtime, bonuses, special
payments, other incentive compensation and any automobile or other expense
allowance or reimbursement.
 
(o)         "Last Day of the Offering Period" means, with respect to the Grant
Date, the January 31, April 30, July 31 or October 31 which first occurs at
least three (3) months after such Grant Date. Such term means, with respect to
any Quarterly Grant Date, the January 31, April 30, July 31 or October 31 which
next occurs after such Quarterly Grant Date.
 
(p)         "Offering Period" means, with respect to the Grant Date or any
Quarterly Grant Date, the period beginning on such date and ending on the Last
Day of the Offering Period.
 
(q)         "Participant" means an Eligible Employee who elects to participate
in the Plan pursuant to Section 3.3.
 
(r)         "Payroll Deduction Account" means the separate account established
for each Participant to reflect the Participant's payroll deductions and
contributions to the Plan.
 
(s)           "Plan Year" means the twelve (12) month period beginning each
February 1 and ending each January 31. However, the first Plan Year will be a
long Plan Year beginning on the Effective Date and ending on March 31, 1996.
 
(t)         "Purchase Price" means the lower of (a) 85 percent of the Fair
Market Value of the Common Stock on the Quarterly Grant Date applicable to an
Offering Period, or (b) 85 percent of the Fair Market Value of the Common Stock
on the Stock Purchase Date. The Purchase Price of the Common Stock will include
applicable commissions and brokerage fees, if any.
 
(u)           "Quarterly Grant Date" means any February 1, May 1, August 1, and
November 1 which occurs after the January 31, April 30, July 31 or October 31
which first occurs at least three (3) months after the Grant Date and prior to
the termination of the Plan.
 
(v)          "Stock Purchase Date" means, the first Business Day after the Last
Day of the Offering Period.
 
(w)           "Subsidiary" means any entity which is a "subsidiary corporation"
of the Company within the meaning of Section 424 of the Code.
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
Section 3.1   Initial Eligibility. Each Employee who has been employed by the
Company or a Designated Subsidiary preceding the first day of an Offering Period
will be eligible to participate in the Plan for such Offering Period (an
"Eligible Employee").
 
Section 3.2   Leave of Absence; Termination of Employment.  For purposes of
participation in the Plan, a person on leave of absence will be deemed to be an
Employee for the first three (3) months of such leave of absence or until such
later day as of which such person's reemployment is guaranteed by contract or
statute ("Guaranteed Reemployment Date"). However, such an Employee's employment
with the Company or Designated Subsidiary will be deemed to have terminated for
purposes of the Plan at the close of business on the first day following such
three (3) month period of such leave of absence or the Guaranteed Reemployment
Date (whichever is applicable) unless the Employee returns to full-time
employment with the Company or a Designated Subsidiary on or before such date.
 
If an Employee's employment terminates, including but not limited to termination
because such Employee's leave of absence terminates other than by reason of a
return to full-time employment with the Company or a Designated Subsidiary, the
Employee's employment with the Company or Designated Subsidiary will be deemed
to have terminated for purposes of the Plan and such Employee will no longer be
eligible to participate in the Plan and purchase Common Stock under the Plan.
 
If an Employee's employment with the Company or a Designated Subsidiary
terminates, but such Employee continues to be employed by a subsidiary of the
Company immediately following termination of the Employee's employment with the
Company or a Designated Subsidiary, such Employee will not be deemed to have
terminated such Employee's participation in the Plan unless such Employee
withdraws from participation; however, notwithstanding the foregoing, no such
Participant shall be allowed to continue making contributions during the
applicable Offering Period or be eligible to participate in the Plan in any
subsequent Offering Period, unless the applicable subsidiary is a Designated
Subsidiary.
 
Section 3.3   Commencement of Participation. Each Eligible Employee may elect to
participate in the Plan by completing and forwarding a payroll deduction
authorization form to the Employee's appropriate payroll location on or before
the date(s) specified by the Committee. The form will authorize regular payroll
deductions over the following Offering Period in terms of whole number
percentages or dollar amounts up to fifteen percent (15%) of the Employee's
Gross Earnings for such Offering Period; provided, that the Committee, in its
sole discretion, may permit an Employee to designate minimum or maximum
contributions, specify different deduction instructions applicable to different
components of his or her gross earnings, or otherwise provide instructions which
the Committee determines to be administratively feasible.
 
ARTICLE IV
 
PAYROLL DEDUCTIONS
 
Section 4.1   Amount of Deduction.  At the time an Eligible Employee files his
authorization for payroll deduction, he or she will elect to have deductions
made from his or her pay on each payday during the time he or she is a
Participant at the rate specified in Section 3.3. Such payroll deductions shall
be made regularly and in equal amounts during the Offering Period. No
contributions shall be allowed under the Plan by payroll deduction except to the
extent that acceptance of other contributions shall be required by statute.
 
Section 4.2    Participant's Account.  All payroll deductions made for a
Participant will be credited to his or her Payroll Deduction Account. A
Participant may not make any separate cash payment into such account except with
respect to periods when the Participant is on leave of absence and then only as
provided in Section 4.4.
 
Section 4.3   Changes in Payroll Deductions. A Participant may not increase or
decrease his or her payroll deduction during the Offering Period unless the
Committee, in its sole discretion, determines otherwise. A Participant may
discontinue his or her participation in the Plan during an Offering Period, but
will not be eligible to recommence participation in the Plan for the Offering in
accordance with Section 6.1.
 
Section 4.4   Leave of Absence.  If a Participant goes on a leave of absence,
such Participant will have the right to continue participating in the Plan to
the extent he or she has Gross Earnings. If the Participant does not have any
Gross Earnings during such leave of absence, his or her payroll deductions will
be suspended and no further contributions shall be allowed during the leave of
absence except as required by statute, but the Participant shall participate in
purchases pursuant to Article V unless he or she withdraws from participation.
If the Participant returns to employment with the Company or Designated
Subsidiary before the end of three (3) months after such leave of absence began,
or the Guaranteed Reemployment Date (if applicable), the Participant will
recommence payroll deductions as of the date of his or her reemployment. If the
Participant does not return to employment with the Company or a Designated
Subsidiary within three (3) months after the date his or her leave of absence
began, or the Guaranteed Reemployment Date (if applicable), his or her
employment with the Company or Designated Subsidiary will be deemed to have
terminated and his or her participation in the Plan will cease.
 
ARTICLE V
 
PURCHASE OF STOCK
 
Section 5.1   Grant of Option. (a) Each individual who is an Eligible Employee
as of the initial Grant Date is granted an option to purchase at the Purchase
Price the number of shares of Common Stock equal to 15 percent of the Eligible
Employee's Gross Earnings for the Offering Period with respect to the Grant Date
divided by the Purchase Price.
 
(b)    Each individual who is an Eligible Employee as of any Quarterly Grant
Date is granted an option to purchase at the Purchase Price the number of shares
of Common Stock equal to 15 percent of the Eligible Employee's Gross Earnings
for the Offering Period with respect to such Quarterly Grant Date.
 
Section 5.2   Limitation on Employee Stock Purchases.  The provisions of Section
5.1 notwithstanding, no Participant may purchase more than Twenty-five thousand
($25,000) of Common Stock under this Plan (based upon the Fair Market Value of
the Common Stock at the time the right is granted) in one (1) year, considering
both this Plan and any other stock purchase plan of the Company and its
Subsidiaries. In addition, no Participant will be allowed to purchase stock
under the Plan to the extent that immediately after the grant, such Participant
would own stock, and/or hold outstanding options to purchase stock, possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company. For purposes of this Section 5.2, the rules of
section 424(d) of the Code will apply in determining stock ownership of any
Participant.
 
Section 5.3   Method of Purchase.  As of each Stock Purchase Date, each
Participant having funds in his or her Payroll Deduction Account automatically
will purchase the number of whole shares of Common Stock determined by dividing
the sum of the balance in the Participant's Payroll Deduction Account on the
Last Day of the Offering Period by the Purchase Price.
 
Section 5.4   Fractional Shares.  Fractional shares of Common Stock will not be
issued under the Plan and any accumulated payroll deductions or contributions
which would have been used to purchase fractional shares of Common Stock will be
retained in the Employee's Payroll Deduction Account and used to purchase shares
of Common Stock on the next Stock Purchase Date; provided however, if the funds
remain after the last Stock Purchase Date in the Plan Year the Participant may
elect to have such amounts returned to him without interest.
 
Section 5.5   Delivery of Stock. All shares of Common Stock purchased as of a
Stock Purchase Date will be delivered to the Participant as soon as practicable
following such date.
 
Section 5.6   Participant's Interest in Purchased Stock. The Participant will
have no rights (including but not limited to voting or dividend rights) or
interest in the shares of Common Stock available under the Plan until such
shares have been purchased for such Participant pursuant to Section 5.3.
 
Section 5.7      Registration of Stock. Shares of Common Stock to be delivered
to a Participant under the Plan will be registered in the name of the
Participant, or, if the Participant so directs by written notice to the
Committee before the Stock Purchase Date, in the names of the Participant and
one such other person as may be designated by the Participant, as joint tenants
with rights of survivorship or as tenants by the entireties, to the extent
allowed by applicable law.
 
Section 5.8     Restrictions on Purchase. The Board of Directors may, in its
discretion, require as conditions to the purchase of the shares of Common Stock
reserved for issuance under the Plan that such shares be duly listed on a stock
exchange, and that either:
 
(a)           A Registration Statement under the Securities Act of 1933, as
amended, with respect to said shares is effective, or
 
(b)           The Participant represents at the time of purchase, in form and
substance satisfactory to the Committee, that it is such Participant's intention
to purchase the shares for investment and not for resale or distribution.
 
ARTICLE VI
 
CESSATION OF PARTICIPATION
 
Section 6.1     In General. As indicated in Section 4.3, a Participant may
terminate his or her Participation in the Plan at any time by giving written
notice to the Committee.
 
Section 6.2     Termination of Employment.  Upon termination of the
Participant's employment with the Company or a Designated Subsidiary for any
reason, including retirement or death, or a continuation of a leave of absence
for a period beyond three (3) months or, if applicable, the Guaranteed
Reemployment Date, the Participant's participation in the Plan will terminate
and any funds accumulated in the Participant's Payroll Deduction Account will be
returned to such Participant, or, in the case of such Participant's death, to
the person or persons entitled such funds under Section 8.1. Upon such
termination of employment, the Participant will forfeit any nonvested shares of
Common Stock credited to his or her Stock Purchase Account.
 
ARTICLE VII
 
ADMINISTRATION
 
Section 7.1     Appointment of Committee. The Board of Directors will appoint
the Committee to administer the Plan, which will consist of no fewer than two
(2) members of the Board of Directors. No member of the Committee will be
eligible to purchase Common Stock under the Plan. Notwithstanding the foregoing,
the Board may decline to appoint a Committee and, in such event, the Board shall
serve as the Committee hereunder. The Committee shall be constituted so that, as
long as Common Stock is registered under Section 12 of the Exchange Act, each
member of the Committee shall be a Disinterested Person (as defined in Rule
16b-3) and so that the Plan in all other applicable respects will qualify
transactions related to the Plan for the exemptions from Section 16(b) of the
Exchange Act provided by Rule 16b-3, to the extent exemptions thereunder may be
available.  Persons elected to serve on the Committee as Disinterested Persons
shall not be eligible to participate in the Plan or acquire equity securities
under any plan of the Corporation or its affiliates while they are serving as
members of the Committee; shall not have received equity securities under any
plan of the Corporation or its affiliates within one year before their
appointment to the Committee becomes effective; and shall not be eligible to
receive equity securities under any plan of the Corporation or its affiliates
for such period following service on the Committee as may be required by Rule
16b-3 for that person to remain a Disinterested Person, in each case except for
equity securities granted as provided in paragraphs (c)(2)(i)(A), (B), (C), or
(D) of Rule 16b-3.
 
Section 7.2     Authority of Committee. Subject to the express provisions of the
Plan, the Committee will have plenary authority in its discretion to interpret
and construe any and all provisions of the Plan, to adopt rules and regulations
for administering the Plan, and to make all other determinations deemed
necessary or advisable for administering the Plan. The Committee's determination
on such matters shall be conclusive.
 
Section 7.3     Rules Governing the Administration of the Committee. The Board
of Directors may from time to time appoint members of the Committee in
substitution for or in addition to members previously appointed, and may fill
vacancies, however caused, in the Committee. The Committee may select one (1) of
its members as its Chairman and will hold its meetings at such times and places
as it deems advisable and may hold meetings by telephone. A majority of the
Committee's members will constitute a quorum. All determinations of the
Committee will be made by a majority of its members. The Committee may correct
any defect or omission or reconcile any inconsistency in the Plan, in the manner
and to the extent it deems proper. Any decision or determination reduced to
writing and signed  by a majority of the members of the Committee will be as
fully effective as if it had been made by a majority vote at a meeting duly
called and held. The Committee may appoint a secretary and will make such rules
and regulations for the conduct of its business as it deems advisable.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1    Designation of Beneficiary. A Participant may designate in
writing a Beneficiary to receive any shares of Common Stock and/or cash upon the
Participant's death. Such Beneficiary designation may be changed by the
Participant at any time by written notice to the Committee. Upon the death of
the Participant and upon the receipt by the Committee of proof of the identity
and existence of a Beneficiary validly designated by the Participant under the
Plan, the Committee will deliver such shares of Common Stock and/or cash to such
Beneficiary. In the event of the death of a Participant and in the absence of a
validly designated Beneficiary who is living at the time of such Participant's
death, the Committee will deliver such Common Stock and/or cash to the executor
or administrator of the Participant's estate, or if no such executor or
administrator has been appointed (to the knowledge of the Committee), the
Committee, in its discretion, may deliver such shares of Common Stock and/or
cash to the Participant's spouse or dependents as the Company may designate. No
Beneficiary will, before the death of the Participant by whom he has been
designated, acquire any interest in the shares of Common Stock issued to, or the
cash credited to, the Participant under the Plan.
 
Section 8.2   Transferability. Neither the payroll deductions or contributions
credited to a Participant's Payroll Deduction Account nor any rights with regard
to the right to purchase or receive shares of Common Stock under the Plan may be
assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant other than by will or the laws of descent and distribution. Any such
attempted assignment, transfer, pledge or other disposition will be without
effect.
 
Section 8.3     Adjustment in Case of Changes Affecting the Company's Stock. In
the event of a subdivision of the outstanding shares of Common Stock, or the
payment of a stock dividend thereon, the number of shares of Common Stock
reserved or authorized to be reserved under this Plan will be increased
proportionately, and such other adjustments may be made as may be deemed
necessary or equitable by the Board of Directors. In the event of any other
change affecting the Common Stock, such adjustments will be made as may be
deemed equitable by the Board of Directors to give proper effect to such event,
subject to the limitations of section 424 of the Code.
 
Section 8.4      Amendment of the Plan. The Board of Directors may at any time,
or from time to time, amend the Plan in any respect, except that no such
amendment shall affect options previously granted to the extent that any
Participant would be adversely affected by the amendment. In addition, no
amendment of the Plan may be made without the prior approval of the holders of a
majority of the shares of Common Stock of the Company then issued and
outstanding and entitled to vote, if such amendment would:
 
(a)           Increase or decrease the number of shares of Common Stock reserved
under the Plan (other than as provided in Section 8.3);
 
(b)           Materially modify the eligibility requirements of the Plan; or
 
                          (c)           Materially increase the benefits which
may accrue under the Plan.
 
Section 8.5                                Termination of the Plan. The Plan and
all rights of Participants under the Plan will terminate:
 
(a)           On the Stock Purchase Date that a Participant becomes entitled to
purchase a number of shares of Common Stock equal to or greater than the
remaining number of reserved shares available for purchase under the Plan, or
 
(b)           At any time, at the discretion of the Board of Directors, except
that no such termination shall affect previously granted options to the extent
that such termination would adversely affect the rights of participants.
 
If the Plan terminates under circumstances described in (a) above, any reserved
shares of Common Stock remaining as of the termination date will be issued to
Participants on a pro rata basis. Upon termination of this Plan all amounts in
the Payroll Deduction Accounts of Participants will be promptly refunded.
 
Section 8.6     Effective Date of Plan. The Plan will become effective on the
date of the effectiveness of a Registration Statement under the Securities Act
of 1933, as amended, relating to the initial public offering of the Common
Stock; provided, however, that the Plan will not become effective if the sale of
Common Stock to the public contemplated by such Registration Statement does not
occur, and nothing herein shall be construed as a promise by the Company to
offer to sell its Common Stock to the public.
 
Section 8.7   No Employment Rights. The Plan does not, directly or indirectly,
create any right for the benefit of any Employee or class of Employees to
purchase any shares of Common Stock under the Plan. In addition, the Plan does
not create in any Employee or class of Employees any right to continue
employment with the Company or a Subsidiary, and the Plan will not interfere in
any way with the Company's or its Subsidiaries' rights to terminate, or
otherwise modify, an Employee's employment at any time.
 
Section 8.8   Company Has No Responsibility for Taxes. The Company makes no
guarantee or warranty with respect to the tax ramifications of participation in
the Plan. The Company will not pay to or in respect of, reimburse or hold
harmless any Participant with respect to any tax liability incurred by such
Participant in connection with such participation.
 
Section 8.9   No Interest. No interest shall accrue or be paid on the payroll
deductions of a Participant in the Plan.
 
Section 8.10    Foreign Employees. The Committee may restrict the participation
of foreign Employees if the Committee deems such restrictions advisable in light
of domestic or foreign tax or securities laws, providing that such restrictions
do not cause the Plan to fail to satisfy the provisions of section 423 of the
Code.
 
Section 8.11   Use of Funds. All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be required to segregate such payroll deductions.
 
Section 8.12    Effect of Plan. The provisions of the Plan will, in accordance
with its terms, be binding upon, and inure to the benefit of, all successors of
each Employee participating in the Plan, including, without limitation, such
Employee's estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of the
creditors of such Employee.
 
Section 8.13    Governing Law. The law of the State of Delaware will govern all
matters relating to this Plan except to the extent it is superseded by the laws
of the United States.
 